

117 S1800 IS: Human-Animal Chimera Prohibition Act of 2021
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1800IN THE SENATE OF THE UNITED STATESMay 25, 2021Mr. Braun (for himself, Mr. Daines, Mr. Lankford, Ms. Ernst, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit certain types of human-animal chimeras.1.Short titleThis Act may be cited as the Human-Animal Chimera Prohibition Act of 2021.2.Prohibition on certain human-animal chimerasPart I of title 18, United States Code, is amended by inserting after chapter 51 the following:52Certain Types of Human-Animal Chimeras ProhibitedSec.1131. Definitions.1132. Prohibition on human-animal chimeras.1131.DefinitionsIn this chapter:(1)Human embryoThe term human embryo means an organism of the species Homo sapiens during the earliest stages of development, from 1 cell up to 8 weeks after conception.(2)Prohibited human-animal chimeraThe term prohibited human-animal chimera means—(A)a human embryo into which a nonhuman cell or cells (or the component parts thereof) have been introduced to render the embryo’s membership in the species Homo sapiens uncertain;(B)a human-animal embryo produced by fertilizing a human egg with nonhuman sperm;(C)a human-animal embryo produced by fertilizing a nonhuman egg with human sperm;(D)an embryo produced by introducing a nonhuman nucleus into a human egg;(E)an embryo produced by introducing a human nucleus into a nonhuman egg;(F)an embryo containing at least haploid sets of chromosomes from both a human and a nonhuman life form;(G)a nonhuman life form engineered such that human gametes develop within the body of a nonhuman life form; (H)a nonhuman life form engineered such that it contains a human brain or a brain derived wholly or predominantly from human neural tissues;(I) nonhuman life form engineered such that it exhibits human facial features or other bodily morphologies to resemble human features; or(J)an embryo produced by mixing human and nonhuman cells, such that—(i)human gametes develop within the body of the resultant organism;(ii)it contains a human brain or a brain derived wholly or predominantly from human neural tissues; or(iii)it exhibits human facial features or other bodily morphologies to resemble human features. 1132.Prohibition on certain human-animal chimeras(a)In generalIt shall be unlawful for any person to knowingly, in or otherwise affecting interstate commerce—(1)create or attempt to create a prohibited human-animal chimera;(2)transfer or attempt to transfer a human embryo into a nonhuman womb;(3)transfer or attempt to transfer a non­human embryo into a human womb; or(4)transport or receive for any purpose a prohibited human-animal chimera.(b)Penalties(1)In generalWhoever violates subsection (a) shall be fined under this title, imprisoned not more than 10 years, or both.(2)Civil penaltyWhoever violates subsection (a) shall be subject to a civil fine of the greater of—(A)$1,000,000; or(B)the amount equal to twice the amount of the gross pecuniary gain, if any.(c)Rule of constructionThis section does not prohibit research involving the use of transgenic animal models containing human genes or transplantation of human organs, tissues, or cells into recipient animals, if such activities are not prohibited under subsection (a)..3.Technical amendmentThe table of chapters for part I of title 18, United States Code, is amended by inserting after the item relating to chapter 51 the following:52.Certain types of human-animal chimeras prohibited1131..